Case: 10-51121     Document: 00511867344         Page: 1     Date Filed: 05/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 25, 2012
                                     No. 10-51121
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT ANTHONY INZANO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:10-CR-124-21


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Robert Anthony Inzano appeals from his conviction of conspiracy to
possess with intent to distribute cocaine and conspiracy to launder money
instruments. He contends solely that the district court erred by denying two
pretrial motions for a continuance. He asserts that he was deprived of effective
assistance of counsel because his attorney lacked time to prepare for trial, but
he does not indicate how this disadvantaged him.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51121    Document: 00511867344    Page: 2   Date Filed: 05/25/2012

                                  No. 10-51121

      A district court’s denial of a motion for a continuance is reviewed under
the abuse of discretion standard. United States v. Walters, 351 F.3d 159, 170
(5th Cir. 2003). To demonstrate an abuse of discretion, “the movant must show
that the denial resulted in specific and compelling or serious prejudice.” United
States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999) (internal quotation marks
and citation omitted).
      On appeal, Inzano does not indicate that he was prejudiced at trial by the
denial of his motions for a continuance, nor does he allege facts suggesting that
this was the case.       Moreover, the record does not suggest that counsel’s
performance was affected by the denial of the continuance motions. Inzano has
not demonstrated prejudice sufficient to render the denial of the motions an
abuse of discretion. See Barnett, 197 F.3d at 144.
      AFFIRMED.




                                        2